Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of instant independent claim 1, particularly:
An air conditioning apparatus including multiple heat-source-side units which each have a respective compressor and heat-source-side heat exchanger, a load-side unit including a load-side heat exchanger and load side expansion device, a first header which connects a refrigerant pipe connected to the load-side heat exchanger and refrigerant pipes connecting to each of compressors, a second header connecting a refrigerant pipe connected to the load-side expansion device and refrigerant pipes connected to each of the heat-source-heat exchangers; bypass expansion devices provided between the second heading and corresponding heat-source-side heat exchangers, circuit switchers each provided in a corresponding heat source unit to switch a connection between from connecting between a heat-source side heat exchanger and a suction portion of the compressor of the heat-source-side unit when the heat exchanger functions as an evaporator and connecting between the heat-source-side heat exchanger and a discharge portion of the compressor of the heat-source-side unit when the heat exchanger is defrosted, a connection pipe connecting between suction portions of the 

US Publication 10,775,060 B2, an English-language equivalent of WIPO Publication No. 2015/059945 A1 to Tanaka et al. teaches an air conditioning system in which an outdoor heat source unit (A) is provided with two heat exchanger passages (14-1 and 14-2, respectively having heat exchangers 5-1 and 5-2) and two indoor units (B and C) each provided with a load-side heat exchanger (3-b and 3-c) and a load-side expansion valve (4-b and 4-c) and further being arranged with a first header connecting the load side heat exchangers to the compressors and a second header connecting the load side expansion valves to the outdoor heat exchanger and teaches valves (7-1 and 7-2) for connecting the heat source heat exchangers (5-1 and 5-2) to the second header 

US Publication No. 2006/0080989 A1 to Aoki teaches in ¶ 93 a heat pump having an outdoor unit in which a difference between high and low pressures measured across an expansion valve and heat exchanger may be used to determine saturation temperature of the refrigerant which may be used as a control input for the system, but does not teach the specific use of sensed pressure difference in controlling the positions of bypass valves of two respective outdoor units in an alternate defrosting operation as taught in instant independent claim 1. 

Japanese Publication No. 2008175410 A to Morimoto et al. teaches a heat pump system having two outdoor units (100a and 100b) each with a compressor (101a and 101b) flow switching valve (103a and 103b) and outdoor heat exchanger (104a and 104b) (taught in ¶ 30-31) and controlled by respective controllers (131a and 131b) to alternately defrost the two heat exchangers (104a and 104b) so that one remains operational while the other is defrosted (as taught in ¶ 30 and 33) (these cited paragraph numbers correspond to the English-language machine translation provided by Applicant in the Information Disclosure Statement of 13 November 2018.)  Morimoto does not teach any 
Further, applicant has argued in pp. 8-10 the response filed on 17 February 2021 that Morimoto (the only Prior Art reference teaching two outdoor units with respective compressors) does not teach or suggest the feature of the connection pipe added to instant independent claim 1 by amendment and that such a connection pipe would not be an obvious modification to the system of Morimoto because of the difference in defrosting mode control between the claimed invention and the system of Morimoto which would not suffer from the concentration of refrigerant which is avoided by the connection pipe.
Examiner has reviewed applicant’s arguments, the prior art of Morimoto and the prior art of record as a whole and agrees with applicant’s characterization of the art.  As such, Morimoto is not found to teach, anticipate, or render obvious this limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	20 May 2021
/EDWARD F LANDRUM/           Supervisory Patent Examiner, Art Unit 3763